783 N.W.2d 378 (2010)
Reginald E. SPIVEY, Personal Representative of the Estate of Shawn J. Spivey, Deceased, Plaintiff-Appellant,
v.
Randy POMEROY, Law Office of Randy Pomeroy, and Bell & Ankley, P.C., Defendants, and
Hettinger & Hettinger, P.C., Defendant-Appellee.
Docket No. 140724. COA No. 293846.
Supreme Court of Michigan.
June 28, 2010.

Order
On order of the Court, the application for leave to appeal the January 27, 2010 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.